       Case 2:17-cv-02428-SPL Document 84 Filed 12/19/18 Page 1 of 4

 1   Jamin S. Neil (SBN 026655)
     jneil@wrightlegal.net
 2   WRIGHT, FINLAY & ZAK, LLP
     16427 N. Scottsdale Road, Suite 300
 3   Scottsdale, Arizona 85254
     Telephone: (602) 845-8898
 4   Facsimile: (949) 608-9142
 5   Attorneys for Defendants
     U.S. Bank, N.A., successor trustee to LaSalle
 6   Bank National Association, on behalf of the
     holders of Bear Stearns Asset Backed
 7   Securities I Trust 2007-HE3, Asset-Backed
     Certificates Series 2007-HE3; Mortgage
 8   Electronic Registration Systems, Inc.; and
     Select Portfolio Servicing, Inc.
 9
10                     IN THE UNITED STATES DISTRICT COURT
11                               FOR THE DISTRICT OF ARIZONA
12                                                    Case No. 2:17-cv-02428-SPL
     Pablo A. Castellanos and Judith T.
13   Castellanos,
                                                      U.S. BANK, MERS AND SPS' RULE
14                 Plaintiffs,                        56(D) MOTION
15          VS.

16   Encore Credit Corporation; Mortgage
     Electronic Registration Systems, AKA
17   "MERS"; Bank of America, National
     Association as Successor by Merger to
18   LaSalle Bank National Association, as
     Trustee for Certificateholders of Bear
19   Stearns Asset-Backed Securities I LLC,
     Asset-Backed Certificates, Series 2007-
20   HE3; JPMorgan Chase Bank, N.A.; Select
     Portfolio Servicing, Inc.; Quality Loan
21   Service Corp.; California Reconveyance
     Co.,
22
                   Defendants.
23
24         Pursuant to Rule 56(d) of the Federal Rules of Civil Procedure ("FRCP"), Defendants
25 U.S. Bank, N.A., successor trustee to LaSalle Bank National Association, on behalf of the
26 holders of Bear Stearns Asset Backed Securities I Trust 2007-HE3, Asset-Backed
27 Certificates Series 2007-HE3 ("U.S. Bank"), Mortgage Electronic Registration Systems, Inc.
28 ("MERS"), and Select Portfolio Servicing, Inc. ("SPS"), by and through counsel

                                                -1-
                           U.S. BANK, MERS AND SPS' RULE 56(D) MOTION
        Case 2:17-cv-02428-SPL Document 84 Filed 12/19/18 Page 2 of 4

 1 undersigned, respectfully request that this Court enter an Order deferring consideration of
 2 Plaintiffs' Pablo A. Castellanos and Judith T. Castellanos' (collectively, "Plaintiffs") Motion
 3 for Summary Judgment (Doc. 83) ("Motion"), allow time to take discovery, and/or grant an
 4 extension of time for U.S. Bank, MERS and SPS to respond.
 5 A.       Legal Standard.
 6         In the event that a non-moving party is unable to obtain facts necessary to respond to a
 7 Motion for Summary Judgment, FRCP Rule 56(d) provides:
 8             If a nonmovant shows by affidavit or declaration that, for specified
               reasons, it cannot present facts essential to justify its opposition, the court
 9             may:
10             (1) defer considering the motion or deny it;
11             (2) allow time to obtain affidavits or declarations or to take discovery; or
12             (3) issue any other appropriate order.
13         A party who seeks relief under subdivision (d) may seek an order deferring the time to
14 respond to the summary-judgment motion. See Committee Notes on Rules-2010
15 Amendment.
16 B.      No Time for Discovery and Plaintiffs' Lack of Disclosure.
17         Plaintiffs' sole remaining claim alleges that Defendants violated A.R.S. § 33-420(A)
18 when they recorded the requisite non-judicial foreclosure documents precipitating the
19 Trustee's Sale. Specifically, Plaintiffs argue that Defendants knew these recorded documents
20 were forged, groundless, contained a material misstatement or false claim or were otherwise
21 invalid. To defeat Plaintiffs' allegations and the Motion, Defendants need only demonstrate
22 lack of knowledge or that the recorded documents were otherwise valid. (Declaration of
23 Jamin S. Neil. ("Declaration") If 3). However, doing so requires discovering who knew what,
24 and when, from persons and entities who executed documents from 2011 through 2016.
25 (Declaration ¶ 4).
26         Because, discovery recently commenced on November 8,2018, following the parties
27 FRCP Rule 26(f) meeting (see FRCP Rule 26(d)(1) ("A party may not seek discovery from
28 any source before the parties have conferred as required by Rule 26(f)...)), and Plaintiffs'

                                                -2-
                            U.S. BANK, MERS AND SPS' RULE 56(D) MOTION
       Case 2:17-cv-02428-SPL Document 84 Filed 12/19/18 Page 3 of 4

 1 filed their Motion on November 30, 2018, U.S. Bank, SPS, and MERS have not had
 2 sufficient time to propound discovery on the multiple persons or entities signing, authorizing
 3 or recording the allegedly invalid recorded documents. (Declaration 4115). Anticipating the
 4 need for this discovery, Defendants suggested a July 26, 2019 discovery deadline in their
 5 proposed Rule 16 Case Management Order (Doc. 78). (Declaration It 6). Plaintiffs, however,
 6 continue to assert that no discovery should be permitted (Doc. 82, IT 6) and, worse yet, have
 7 failed to provide their Mandatory Initial Discovery Pilot Responses or otherwise make any
 8 disclosures as required by FRCP Rule 26. (Declaration 117).
 9         Based on the foregoing, U.S. Bank, MFRS and SPS respectfully request that this
10 Court enter an Order deferring consideration of Plaintiffs' Motion until the parties have
11 conducted discovery. Specifically, U.S. Bank, MERS and SPS respectfully request that this
12 Court set July 26, 2019 as the discovery deadline, with Dispositive Motions due 30 days
13 thereafter, and any Responses (including to Plaintiffs' Motion) shall be filed consistent with
14 the deadlines set forth in LRCiv. Rule 56.1(d).
15         RESPECTFULLY SUBMITTED this 19th day of December 2018.
16                                             WRIGHT, FINLAY & ZAK, LLP
17
18                                             Is! Jamin S. Neil
                                               JAMIN S. NEIL
19                                             Attorneys for Defendants U.S. Bank, N.A.,
                                               successor trustee to LaSalle Bank National
20                                             Association, on behalf of the holders of Bear
                                               Stearns Asset Backed Securities I Trust 2007-
21                                             HE3, Asset-Backed Certificates Series 2007-
                                               HE3; Mortgage Electronic Registration
22                                             Systems, Inc.; and Select Portfolio Servicing,
                                               Inc.
23
24
25
26
27
28

                                               -3-
                           U.S. BANK, MERS AND SPS' RULE 56(D) MOTION
       Case 2:17-cv-02428-SPL Document 84 Filed 12/19/18 Page 4 of 4


 1                                CERTIFICATE OF SERVICE
 2         I hereby certify that on the 19th day of December 2018,1 electronically transmitted the
   foregoing document and any attachments to the Office of the Clerk of the United States
 3 District Court using the CMCF System for filing and transmittal of a Notice of Electronic
   Filing to the following CM/ECF registrants
 4
                                        Pablo A. Castellanos
 5                                      Judith T. Castellanos
                                         16809 S. 44th Street
 6                                    Phoenix, Arizona 85048
                                   judy.castellanos@hotmail.com
 7                                  Plaintiffs In Propria Persona
 8                                       Brian Court Lake
                                         Perkins Coie LLP
 9                                         P.O. Box 400
                                   Phoenix, Arizona 85001-0400
10                                   BLake@perkinscoie.com
                              Attorneys for Encore Credit Corporation
11
                                     Melissa Robbins Coutts
12                                       Devan Michael
                                     McCarthy Holthus LLP
13                              8502 E Via de Ventura Dr., Ste 200
                                      Scottsdale, AZ 85258
14                                mcoutts mccarthyholthus.com
                                 dmichael mccarthyholthus.com
15                              Attorneys for Quality Loan Service
16

17
     Is! Steve Bennett
18 STEVE BENNETT

19

20

21

22

23

24

25

26

27

28

                                               -4-
                           U.S. BANK, MERS AND SPS' RULE 56(D) MOTION
